—Judgment, Supreme Court, New York County (Dora Irizarry, J.), rendered January 4, 2002, convicting defendant, upon his plea of guilty, of attempted murder in the second degree, and sentencing him, as a second violent felony offender, to a term of 9 to 18 years, unanimously affirmed.
Defendant’s challenges to the validity of his guilty plea are unpreserved and we decline to review them in the interest of justice. While defendant now asserts that his guilty plea was coerced by, or entered on constraint of, the court’s allegedly erroneous denial of a constitutional right to represent himself, defendant did nothing to call the court’s attention to such a claim at any stage of the proceeding (see People v Cummings, 235 AD2d 276, lv denied 89 NY2d 984). The record establishes the voluntariness of the plea and does not establish any connection between defendant’s voluntary choice to plead guilty and the ruling on his request for pro se status. The record is *6replete with examples of defendant’s obstreperous behavior which justified the court’s action. Furthermore, there is nothing in the record to suggest that defendant misunderstood the consequences of a guilty plea, or that the court misinformed him as to the types of appellate issues that would survive his plea. Concur — Williams, P.J., Nardelli, Ellerin, Rubin and Mar-low, JJ.